SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940; and in connection with such notification of registration submits the following information: Name: Santander AM Funds Trust Address of Principal Business Office: 2 Morrissey Boulevard Dorchester, MA 02125 Telephone Number:617-379-4329 Name and address of agent for service of process: Xiomara Corral Santander AM Funds Trust 2 Morrissey Boulevard Dorchester, MA 02125 Telephone Number:617-379-4329 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [X]NO [ ] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Boston and Commonwealth of Massachusetts on the18th day of September, 2013. Santander AM Funds Trust By: /s/ Jose Manuel Garcia de Sola Arriaga Name: Jose Manuel Garcia de Sola Arriaga Title: President Attest: /s/ Xiomara Corral Name: Xiomara Corral Title: Secretary
